                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-CV-00425-D

 Randy Dingle,

                        Plaintiff,

 v.                                                                    Order

 Judge Talmage S. Baggett, et al.

                        Defendants.


       Plaintiff Randy Dingle claims that the 75 Defendants named in his complaint conspired to

take his home, destroy his marriage, and violate his rights. Pending before the court are several

motions that seek to admit additional evidence and several others seeking entry of default or a

default judgment. The court grants the motions to admit additional evidence and will consider

those materials as appropriate. But Dingle is not entitled to entry of default or a default judgment

against any of the defendants, so those motions are denied.

I.     Background

       From about 2015 to mid-2018, Dingle alleges that the Defendants worked together as a

“criminal human organization” to violate his rights of life, liberty, and property. Compl. at 22–23,

D.E. 1. His claims relate to a court proceeding in which Dingle lost his mobile home and other

personal property to bankruptcy. He says the judge did not give him a fair and honest hearing and

court staff prevented him from filing documents. Id. ¶¶2−3. Multiple judges and attorneys,

including Dingle’s own attorneys, violated their oaths of office, conspired against him and tried to

extort him. Id. ¶¶4–6, 10, 12, 19. Dingle had been to bankruptcy court before and believes he

should not have been brought back to court a second time. Id. ¶11.




          Case 5:19-cv-00425-D Document 213 Filed 07/28/20 Page 1 of 5
       In August 2018, the Cumberland County Sheriff’s Office arrested Dingle and his wife on

their property without a warrant, took them to the detention center, and falsely charged them. Id.

¶13. Dingle paid bond for him and his wife, but they could not return to his mobile home because

the Sheriff had confiscated it for failure to make mortgage payments. Id. ¶14.

       His wife then disappeared. Id. ¶¶14–15. She was last seen with Addie Smallwood and Larry

Freeman, and Dingle believes they were involved with his wife’s kidnapping. Id. ¶15. Dingle says

that his wife, his wife’s children, and his wife’s sister conspired to commit fraud against him by

forging his signature, impersonating him, and tampering with state and federal documents. Id. ¶16.

And at least two other defendants tried to disrupt Dingle’s marriage. Id. ¶¶2, 7.

       Dingle went to the Cumberland County Sheriff’s Office to file a missing persons report for

his wife, but deputies did not take the report and told Dingle to leave the building. Id. ¶20. Dingle

mailed a complaint about the Sheriff’s Office to the Cumberland County Commissioners but did

not receive a response. Id. ¶22. The Bertie County Sheriff’s Office also refused to take a missing

persons report for Dingle’s wife. Id. ¶25.

       Dingle brings a slew of claims, including mortgage fraud, tampering and misleading of

facts, abuse of authority, extortion, trespassing, aiding and abetting, mail fraud, electronic fraud,

conspiracy, encroachment, failure to respond, false imprisonment, obstruction of justice, denial of

due process, and deprivation of rights to property. Id. ¶27. He also alleges each defendant played

a role in the disappearance of his wife of 43 years. Id.

II.    Analysis

       A.      Motions to Admit Evidence

       Dingle asks the court to admit certain evidence supporting his claims. D.E. 127, 197, 202.

The first is a letter from Dingle to Gina Hawkins, several Sheriff’s Office civil receipts, and various



                                                  2

            Case 5:19-cv-00425-D Document 213 Filed 07/28/20 Page 2 of 5
receipts and certificates of mailing from the United States Postal Service. D.E. 127. The next

consists of a letter from R. Gregg Edwards regarding Dingle’s prior bankruptcy case, a certificate

of title, an order and judgment by Judge Talmage Baggett, and additional USPS certified mail

receipts. D.E. 197. And finally, Dingle submits a deed and more USPS receipts. D.E. 202.

       These motions are granted. The court will consider them as appropriate in resolving

Dingle’s other pending motions.

       B.      Motions for Entry of Default

       Dingle has filed nine motions for entry of default. These motions are against Darren

Whitehurst (D.E. 85), David Moore, Jr. (D.E. 98), Benjamin James (D.E. 99), Jeffery Jerome

Spivey (D.E. 100), Johnnie Mack Spivey (D.E. 101), Francis Keith Spivey (D.E. 103), Linwood

James (D.E. 102), Linwood Edwards (D.E. 104), and Maxine Denise Melvin (D.E. 105). These

defendants are all private individuals.

       Under the Federal Rules, “[w]hen a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). “It is axiomatic that service of

process must be effective under the Federal Rules of Civil Procedure before a default . . . may be

entered against a defendant.” Md. State Firemen’s Ass’n v. Chaves, 166 F.R.D. 353, 354 (D. Md.

1996). The plaintiff bears the burden of establishing that service of process was effective. Ayres v.

Ocwen Loan Servicing, LLC, 129 F. Supp. 3d 249, 261 (D. Md. 2015).

       According to this court’s Local Rules, to obtain an entry of default under Rule 55(a), a

party must file a motion, a proposed order, and an affidavit that “describes with specificity how

each allegedly defaulting party was served with process in a manner authorized by Fed. R. Civ. P.

4 and the date of such service.” Local Rule 55(a)(1), E.D.N.C. The moving party must also serve



                                                  3

            Case 5:19-cv-00425-D Document 213 Filed 07/28/20 Page 3 of 5
his motion for entry of default and proposed order on any party that failed to appear and all other

parties in accordance with Fed. R. Civ. P. 5. Id.

       Rule 4 requires proof of service in the form of an affidavit by the server, unless service is

by a United States Marshal or deputy marshal. Fed. R. Civ. P. 4(l). Dingle submits USPS certified

mail receipts and return receipts as proof of service for these defendants. D.E. 42 & 44. Dingle

completed no Rule 4(l) affidavits with any of his motions. And he has submitted no affidavits that

comply with the requirements of this court’s Local Rules.

       Without proving that he properly served the defendants, Dingle is not entitled to an entry

of default. See, e.g., Dahl v. Kanawha Inv. Holding Co., 161 F.R.D. 673, 685 (N.D. Iowa 1995)

(where plaintiffs “have never properly served the defendants, none of the defendants has failed to

plead or defend as required by the rules of civil procedure, and neither entry of default nor entry

of default judgment would be proper”). Dingle has not properly served these defendants. Thus,

Dingle’s motions for entry of default (D.E. 85, 98, 99, 100, 101, 102, 103, 104, 105) are denied.

       C.      Motions for Default Judgment

       Dingle also filed 14 motions for default judgment against Defendants Elizabeth James-

Kilgore (D.E. 129), Donald Melvin (D.E. 130), Eugene Benjamin Carter (D.E. 131 & 182),

Timothy Peterkin (D.E. 139), Bill Butler (D.E. 172 & 179), William West, Jr. (D.E. 174), Mark

Rowden (D.E. 175), Meryl Carter Maynor (D.E. 176), Connell Maynor (D.E. 177), Jacquelyn Faye

Carter (D.E. 178), Patricia Dingle (D.E. 192), and James Edward Spivey (D.E. 204). A separate

motion for default judgment alleges Eugene Benjamin Carter, Meryl Carter Maynor, Connell

Maynor, and Jacquelyn Faye Carter responses were untimely and thus the court should void their

motions to dismiss. D.E. 173.




                                                    4

            Case 5:19-cv-00425-D Document 213 Filed 07/28/20 Page 4 of 5
       The court cannot grant a motion for default judgment if it has not first entered default.

“[T]o obtain a default judgment, a party must first seek an entry of default under Federal Rule of

Civil Procedure 55(a).” Cameron v. MTD Prods., Inc., No. 5:03–CV–75, 2004 WL 3256003, at

*2 (N.D.W. Va. Jan. 7, 2004); accord Eagle Fire, Inc. v. Eagle Integrated Controls, Inc., No.

3:06–CV–264, 2006 WL 1720681, at *5 (E.D. Va. June 20, 2006) (“The entry of default is a

procedural prerequisite to the entry of a default judgment.”). Dingle did not file a motion for entry

of default for any of these Defendants. Thus, all of Dingle’s motions for default judgment (D.E.

129, 131, 139, 172, 173, 174, 175, 176, 177, 178, 179, 182, 192, 204) are denied.

III.   Conclusion

       For all these reasons, Dingle’s motions to admit evidence (D.E. 127, 197, 202) are granted

and his motions for entry of default (D.E. 85, 98, 99, 100, 101, 102, 103, 104, 105) and motions

for default judgment (D.E. 129, 130, 131, 139, 172, 173, 174, 175, 176, 177, 178, 179, 182, 192,

204) are denied.

Dated: July 28, 2020

                                              ______________________________________
                                              ROBERT T. NUMBERS, II
                                              Robert
                                              UNITEDT.STATES
                                                        Numbers,  II
                                                             MAGISTRATE    JUDGE
                                              United States Magistrate Judge




                                                 5

           Case 5:19-cv-00425-D Document 213 Filed 07/28/20 Page 5 of 5
